Title: From John Adams to the President of Congress, No. 61, 8 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 8 May 1780. RC (PCC, No. 84, II, f. 19–22). LbC in John Thaxter’s hand (Adams Papers). printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:652–656.
     The letter, read in Congress on 20 Sept., opens with the text of a resolution by the States General of Holland and West Friesland protesting the seizure of goods, particularly ship building materials from Adm. Lodewijk van Bylandt’s convoy in violation of the existing Anglo-Dutch treaties, and demanding convoys to enforce the provisions of the treaties. Next Adams inserted the text of a resolution of the States General intended to insure that foreign vessels trading with the Dutch West Indies paid the required duties to the Dutch West India Company and transported goods from the Indies solely to ports in the Netherlands. He then included similar resolutions from the provinces of Gelderland, Zeeland, and Friesland, which strongly supported Catherine II’s declaration of an armed neutrality. Adams closed by reporting talk in Holland of setting up an embargo, and rumors that Britain was trying to get the Emperor to open the port of Antwerp.
    